In an action, inter alia, for specific performance of an alleged agreement for the sale of shares of a closely-held company, the plaintiff appeals from so much of an order of the Supreme Court, Dutchess County (Bellantoni, J.), dated February 11, 1998, as granted the motion of the defendants Moacyr R. Calhelha, David L. Rider, and Rider, Weiner, Frankel & Calhelha, P. C., to dismiss the fourth through the ninth causes of action insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs to the respondents, payable by the appellant.
The Supreme Court properly dismissed the fourth through ninth causes of action insofar as asserted against the respondents inasmuch as the allegations in support of those causes of action were either devoid of a factual basis, vague and conclusory, or failed to fit within any cognizable legal theory (see, Leon v Martinez, 84 NY2d 83, 87; Washington Ave. Assocs. v *483Euclid Equip., 229 AD2d 486; M.J. & K. Co. v Matthew Bender & Co., 220 AD2d 488, 490). O’Brien, J. P., Sullivan, Joy and Krausman, JJ., concur.